United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2230
Issued: August 11, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 8, 2009 appellant, through her attorney, filed a timely appeal of the Office
of Workers’ Compensation Programs’ merit decisions dated October 9, 2008 and June 1, 2009.
Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of this case.1
ISSUE
The issue is whether appellant had more than 18 percent impairment of her right lower
extremity for which she has received schedule awards.
FACTUAL HISTORY
This case has previously been before the Board on appeal. On November 9, 1999
appellant, then a 37-year-old mail carrier filed a traumatic injury claim alleging that she was
1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

struck by an automobile during the performance of duty injuring her right knee. The Office
accepted the claim for contusion and tear of the meniscus of the right knee and left knee strain.
Appellant underwent right knee surgeries on March 2 and December 6, 2000 to repair her
anterior cruciate ligament and a partial synovectomy, respectively. She requested a schedule
award and submitted a report from Dr. David Weiss, an osteopath and a Board-certified
orthopedic surgeon, finding that she had 8 percent impairment due to quadriceps atrophy, 17
percent impairment due loss of motor strength and 3 percent due to pain for 27 percent
impairment of the right lower extremity.
The Office referred appellant for a second opinion evaluation with Dr. Kenneth Flavo, a
Board-certified orthopedic surgeon, who found only loss of flexion entitling appellant to five
percent impairment. Due to the conflict of medical opinion evidence, it referred appellant to
Dr. Howard, Blank, a Board-certified orthopedic surgeon, for an impartial medical examination.
Dr. Blank found ½ inch visible atrophy of the right quadriceps, 125 degrees of flexion and
concluded that appellant had 10 percent impairment of her right lower extremity. The Office
medical adviser reviewed the medical evidence and concluded that appellant had five percent
impairment due to loss of flexion and five percent impairment due loss of cartilage space. It
granted appellant a schedule award for 10 percent impairment of her right lower extremity. The
Board reviewed the Office’s decision on appeal and found that the case should be remanded for
the Office to secure a supplemental report from Dr. Blank providing a reasoned opinion
explaining how he reached his impairment rating applying the protocols of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (5th
ed. 2001).2 The facts and the circumstances of the case as set out in the Board’s prior decision
are adopted herein by reference.
On remand from the Board, the Office requested a supplemental report from Dr. Blank on
August 23 and October 13, 2005. As there was no response, the Office then referred appellant to
Dr. Todd Krell, a Board-certified orthopedic surgeon, for a second impartial medical
examination. Dr. Krell examined appellant on December 20, 2005 and provided a proper history
of injury. He found that appellant’s gait was normal and limited flexion of 125 degrees on the
right. Dr. Krell found thigh circumference was 45.5 centimeters on the right and 46.5 on the
right.3 He noted only 4/5 strength in right hip forward flexion and performed x-rays including
bilateral skyline views. Dr. Krell assigned three percent impairment due to one centimeter of
atrophy on the right. He noted that leg forward flexors included knee extensors and that
appellant had 12 percent impairment of the lower extremity due to this condition as a whole with
8.5 percent impairment allowing for the contribution of hip forward flexors and knee extensors
to the clinically measured loss of strength.4
Dr. Krell found that appellant had a difference in side-to-side range of motion of the right
knee as compared to the left. The right knee reached full extension with flexion of 125 degrees.
The left, unaffected knee, reached full extension with flexion of 140 degrees, yielding a side-to2

Docket No. 05-697 (issued July 20, 2005).

3

A.M.A., Guides, Table 17-6.

4

Id. at Table 17-8.

2

side difference of 15 degrees. Dr. Krell noted that, based strictly on Table 17-10, only ranges of
motion less than 110 degrees are assigned ratings. He found, however, that appellant’s loss of
motion of 15 degrees did interfere with the performance of certain functional tasks such as
squatting. Dr. Krell concluded, “The loss of 15 degrees by comparison to the normal of 140
degrees represents approximately a 103 percent change in the range of motion as compared to
the unaffected side. The patient is therefore assigned 10 percent lower extremity impairment for
loss of range of motion with a subsequent effect on functional ability.” He also found that
appellant had pain in accordance with Chapter 18 of the A.M.A., Guides, noting that she
completed a rating scale in this chapter which placed her in mild pain impairment of two percent
of the lower extremity.5 Dr. Krell found appellant had 24 percent impairment of the right lower
extremity.
The district medical adviser reviewed this report on January 12, 2006 and found that
Dr. Krell used the wrong tables for range of motion and incorrectly used the muscle strength
tables. He stated that appellant had no impairment due to loss of range of motion and five
percent impairment due to loss of hip flexor strength on the right. The district medical adviser
stated that as appellant received impairment due to loss of motor strength she was not also
entitled to receive impairment for atrophy. He concluded that appellant had eight percent
impairment of the right lower extremity.
The Office denied appellant’s claim for an additional schedule award by decision dated
January 17, 2006.
Appellant, through her attorney, requested an oral hearing on
January 23, 2006. By decision dated July 31, 2006, the Branch of Hearings and Review found
that a new district medical adviser should review the medical evidence as the previous reviewing
district medical adviser created the conflict regarding appellant’s permanent impairment.
On remand, a second district medical adviser, Dr. Andrew Merola, a Board-certified
orthopedic surgeon, reviewed the case and determined that only 10 percent for loss of range of
motion and 3 percent for pain could be combined.6 The Office then requested a supplemental
report from Dr. Krell who responded and argued that, as both the thigh and knee joints were
involved, it was appropriate to combine thigh atrophy and strength resulting in 22 percent
impairment.
The Office referred Dr. Krell’s report back to Dr. Merola who again stated that strength,
atrophy and loss of motion could not be combined. Dr. Merola concluded that appellant had 9
percent impairment due to loss of strength combined with 2 percent for pain resulting in 11
percent impairment. By decision dated January 19, 2007, the Office granted appellant an
additional 1 percent impairment for a total of 11 percent impairment of her right lower extremity.
Appellant, through her attorney, again requested an oral hearing. By decision dated April 11,
2007, the Branch of Hearings and Review found that there was a conflict of medical opinion
evidence between Dr. Krell and the district medical adviser regarding the interpretation of the
A.M.A., Guides and remanded the case for an additional impartial medical examination.

5

Id. at Chapter 18, Tables 18-3 through 18-7.

6

Id. at 526, Table 17-2.

3

The Office referred appellant to Dr. Robert Dennis, a Board-certified orthopedic surgeon,
on May 24, 2007. In his report dated June 14, 2007, Dr. Dennis noted appellant’s history of
injury and medical history and provided findings on physical examination. He found that
appellant exhibited a normal gait, limited range of motion with only 100 degrees of flexion.
Dr. Dennis did not find effusion or patellar crepitus but noted that appellant’s surgery scars were
still tender. He found that appellant’s anterior cruciate ligament was stable. Dr. Dennis
concluded that appellant had weakness of the quadriceps and stated, “[W]e felt [this] would be
more accurately measured by measuring the girth.” He noted that the A.M.A., Guides advocated
the anatomic method and he chose atrophy as the appropriate method to determine appellant’s
permanent impairment due to quadriceps weakness as it could be measured with great accuracy.
Dr. Dennis found that appellant’s left leg measured 18 inches in circumference at 10 centimeters
above the patella, while her right leg measured 17¼ inches. He opined that appellant had 11/16
of an inch of atrophy or 1.7 centimeters atrophy of the right thigh which correlated to mild
atrophy or seven percent impairment of the lower extremity.7 Dr. Dennis concluded that
appellant had two percent impairment due to pain as the result of her hyperesthesia with pain
associated with her surgical scars. He then noted that appellant could also receive an impairment
rating for loss of motion and that 100 degrees of flexion was 10 percent impairment of the right
lower extremity.8 Dr. Dennis noted that appellant did not provide any objective studies for him
to review. He stated that he found no evidence on post-traumatic arthritis on clinical
examination. Dr. Dennis stated, “[W]e doubt if x-rays would show joint narrowing since the
patient is so very functional without crepitus.” He addressed the specific questions formulated
by the Office and found that appellant had 18 percent impairment of her right lower extremity
utilizing the Combined Values Chart. The district medical adviser reviewed this report on
July 6, 2007 and agreed with Dr. Dennis’ impairment rating. By decision dated July 20, 2007,
the Office awarded appellant a schedule award for an additional 7 percent impairment of her
right lower extremity for a total impairment rating of 18 percent.
Appellant, through her attorney, requested an oral hearing on July 25, 2007. Counsel
stated that he could not tell if Dr. Dennis was selected through the Physicians Directory System,
(PDS), he argued that Dr. Dennis’ report did not appropriately apply the A.M.A., Guides as he
compared appellant’s legs to determine atrophy and appellant had injured both legs on
November 9, 1999, that he used inches instead of centimeters and because he did not test for
motor strength deficits. He also asserted that Dr. Dennis should have provided a rating for
arthritis and failed to adequately explain his pain rating. Counsel noted that atrophy and range of
motion deficits could not be combined under the A.M.A., Guides. By decision dated June 13,
2008, the hearing representative concluded that appellant’s arguments should be addressed and
the case remanded so that Dr. Dennis could provide additional clarification of his opinion
regarding the extent of appellant’s atrophy and any arthritis resulting from her accepted
conditions. The hearing representative also directed the Office to explain the selection method
utilized to select Dr. Dennis as the impartial medical examiner.
The Office provided appellant’s attorney with a letter dated August 14, 2008 which
explained the reasons behind the use of the PDS. It also requested a supplemental report from
7

Id. at 530, Table 17-6.

8

Id. at 337, Table 17-10.

4

Dr. Dennis on August 14, 2008. Dr. Dennis responded on August 19, 2008 and agreed that
under the A.M.A., Guides, range of motion and muscle atrophy should not be combined. He
found that appellant demonstrated 100 degrees of flexion on the right, 10 percent impairment
under the A.M.A., Guides and also found that appellant had additional impairment due to
sensory loss from her scars which he concluded was two percent impairment of the right lower
extremity. Dr. Dennis stated that in deference to appellant’s attorney he was excluding atrophy
from the rating as it could not be combined with range of motion impairments.
By decision dated October 9, 2008, the Office found that appellant had no more than 12
percent impairment of her right lower extremity for which she had received schedule awards.
Appellant, through her attorney, requested an oral hearing on October 15, 2008. Counsel
alleged that the Office had not provided sufficient information to establish that Dr. Dennis was
appropriately selected, instead providing general information. He alleged that Dr. Dennis should
have chosen the method of impairment rating that was most favorable to appellant rather than
choosing the method that he felt was “more easily measured” and that rather than discounting
appellant’s strength deficits entirely, Dr. Dennis should have utilized another method other than
atrophy to determine the impairment due to loss of quadriceps strength. Counsel also stated that
Dr. Dennis should have included any impairment to appellant’s calf strength. Appellant testified
that her right leg was weak and that she believed that she had arthritis.
By decision dated June 1, 2009, the hearing representative found that the Office had
selected Dr. Dennis through the PDS and that appellant had not established any error or
irregularity in his selection. The hearing representative further found that Dr. Dennis followed
the A.M.A., Guides by selecting the most appropriate method to calculate appellant’s
impairment. He further noted that, as arthritis cannot be combined with loss of range of motion,
there was at most harmless error in failing to calculate this impairment rating. The hearing
representative affirmed the Office’s October 9, 2008 decision.
LEGAL PRECEDENT
A physician selected by the Office to serve as an impartial medical specialist should be
wholly free to make a completely independent evaluation and judgment. To achieve this, the
Office has developed specific procedures for the selection of impartial medical specialists
designed to provide safeguards against any possible appearance that the selected physician’s
opinion is biased or prejudiced. The procedures contemplate that impartial medical specialists
will be selected from Board-certified specialists in the appropriate geographical area on a strict
rotating basis in order to negate any appearance that preferential treatment exists between a
particular physician and the Office.9 The Federal (FECA) Procedure Manual (the procedure
manual) provides that the selection of referee physicians (impartial medical specialists) is made
through a strict rotational system using appropriate medical directories. The procedure manual
provides that the PDS should be used for this purpose wherever possible.10 The PDS is a set of
stand-alone software programs designed to support the scheduling of second opinion and referee
9

B.P., 60 ECAB ___ (Docket No. 08-1457, issued February 2, 2009).

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4(b) (May 2003).

5

examinations.11 The PDS database of physicians is obtained from the American Board of
Medical Specialties (ABMS) which contains the names of physicians who are Board-certified in
certain specialties. The Board has held that an appropriate notation should be made in the
directory when a specialist indicates his or her unwillingness to accept a case or when, for other
valid reasons it is not advisable or practicable to use his or her services.12
ANALYSIS
The Board finds that this case is not in posture for decision. The Office accepted
appellant’s claim for contusion and tear of the meniscus of the right knee and left knee strain as
well as surgery on March 2, 2000 for an anterior cruciate ligament repair and December 6, 2000
for a partial synovectomy. The most recent conflict of medical opinion arose because Dr. Krell,
a Board-certified orthopedic surgeon and impartial medical examiner, found that appellant had
22 percent impairment and offered his medical reasoning for finding this impairment rating. The
district medical adviser, Dr. Merola, a Board-certified orthopedic surgeon, disagreed with
Dr. Krell’s application of the A.M.A., Guides and found only 11 percent impairment. The
Branch of Hearings and Review found that this constituted a conflict of medical opinion
evidence and remanded for referral to an additional impartial medical examiner.
The Office selected Dr. Dennis, a Board-certified orthopedic surgeon to serve as the
impartial medical specialist. It is well established that Office procedures provide that an
impartial medical specialist must be selected from a rotational list of qualified Board-certified
specialists, including those certified by the American Medical Association and American
Osteopathic Association.13 The physician selected as the impartial specialist must be one wholly
free to make an independent evaluation and judgment. To achieve this end, the Office has
developed procedures for the selection of the impartial physician designed to provide adequate
safeguards against the appearance that the selected physician’s opinion was biased or
prejudiced.14 These procedures contemplate selection on a strict rotating basis in order to negate
any appearance that preferential treatment exists between a physician and the Office.15
Moreover, the reasons for the selection made must be documented in the case record.16
The case record before the Board does not contain any documentation from the PDS
explaining how the Office selected Dr. Dennis. The Board has found that the Office has an
obligation to ensure that the record reflects proper selection of the impartial medical examiner.17
As this record does not contain the necessary documentation, the Board finds that Dr. Dennis
11

Id. at Chapter 3.500.7 (May 2003).

12

David Peisner, 39 ECAB 1167 (1988).

13

See LaDonna M. Andrews, 55 ECAB 301 (2004).

14

See Raymond J. Brown, 52 ECAB 192 (2001).

15

See also Miguel A. Muniz, 54 ECAB 217 (2002).

16

See Federal FECA Procedure Manual, supra note 10.

17

Asghar Rowshandel, 61 ECAB ___ (Docket No 09-1566, issued June 1, 2010).

6

cannot serve as the impartial medical examiner and the case must be remanded for referral to a
new properly selected physician designated to serve as the impartial medical examiner and to
resolve the existing conflict of medical opinion evidence.
On remand, the Office should request a detailed report with specific findings on every
aspect of appellant’s lower extremity previously implicated including loss of range of motion,
loss of strength, pain and loss of cartilage interval. The physician designated as the impartial
medical examiner should be properly selected through the PDS and such selection should be
properly documented. The physician should provide figures for the various methods of
evaluating appellant’s impairments including loss of strength and select the method or
combination of methods which is most favorable to appellant. After this and such other
development as the Office deems necessary, the Office should issue an appropriate decision.
On appeal appellant’s attorney alleged that the Office must prove that Dr. Dennis was
properly selected as the impartial medical adviser through the PDS. He further alleged that
Dr. Dennis’ report was not sufficiently detailed to constitute the weight of the medical opinion
evidence. Appellant’s attorney also stated that Dr. Magliato should not have reviewed
Dr. Dennis’ report as he had previously created a conflict in the record. As found in the
preceding paragraphs, the Board agrees that the proper selection of Dr. Dennis was not
adequately documented in the record to serve as the impartial medical examiner and is
remanding the case for an appropriate referral.
CONCLUSION
The Board finds that this case is not in posture for decision due to an existing conflict of
medical opinion evidence which must be resolved through a referral to a new impartial medical
examiner.

7

ORDER
IT IS HEREBY ORDERED THAT the June 1, 2009 decision of Office of Workers’
Compensation Programs must be set aside and the case remanded for further development
consistent with this decision of the Board.
Issued: August 11, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

